DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.
Applicant’s amendment of claims 1, 4, 5, 15, 19, in the paper of 6/22/2022, is acknowledged.  Applicants' arguments filed on 6/22/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1, 4-15, 17-20 are still at issue and are present for examination.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 and 19-20, drawn to a non-naturally designed reduced Cas9 protein, in the paper of 6/15/2018, is acknowledged.  
Claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 recites “wherein protein wherein the HNH region” which should be “wherein the HNH region”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-15, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Applicant’s newly amended claims remain indefinite in that it remains unclear as to the exact limitations of applicants proposed claims.  The previous rejection of applicant’s claims under this statute as well as applicants response are acknowledged and appreciated to the extent that they are relevant to the current claims
Newly amended claim 1 continues to be indefinite in exactly what applicants are claiming and the limitations of the claimed non-naturally occurring Cas9 protein.  Specifically, claim 1 is indefinite in the recitation  “A non-naturally occurring Cas9 protein comprising a Staphylococcus aureus SaCas9 protein wherein the HNH region between RuvC2 and RuvC3 is absent and the remaining regions of the SaCas9 protein sequence between the RuvC2 and RuvC3 regions are connected by a linking "GSK" protein sequence". 
The claim continues to be  indefinite in that it is confusing and unclear as to the exact limitations of applicants claimed altered Cas9 protein.  The basis of indefiniteness is applicants reference to a number of “regions” in the claim (i.e. “the HNH region”, “RuvC2 and RuvC3 regions” and “the remaining regions”).  While the “the HNH region”,  and “RuvC2 and RuvC3 regions” of the SaCas9 protein may be somewhat defined, it remains that “the remaining regions” is confusing and unclear.  What are “the remaining regions” of the SaCas9 protein sequence between the RuvC2 and RuvC3 regions and how are they connected by a linking “GSK protein sequence?
Claim 19 is indefinite for the same reasons stated above for claim 1.

Claim 4 continues to  indefinite in that it is unclear and confusing in that the SaCas9 is split into N terminal and C terminal fragments and packaged into two or more separate Adeno-Associated Viruses.  As claim 1 is drawn to a SaCas9 protein, how does claim 4 which depends from claim 1 and must comprise all the limitations of claim 1 further limit claim 1?  Is claim 4 drawn to a SaCas9 protein which is “split” as split may just mean a designation of a separate part of a protein or is claim 4 drawn to two separate protein fragments of the SaCas9 protein of claim 1?
Applicants addresses this “split” issue in noting that they have amended claim 4, adding “into N terminal and C terminal fragments” which is subsequently expressed by two single AAV vectors.
Applicants amendment of the claims and applicants complete argument is acknowledged but continues to be found nonpersuasive for the reasons previously stated and repeated herein.
It continues that it is unclear as to exactly what the limitation “split” means in the context of the claimed SaCas9 protein(s) of claim 4 and how this properly limits the SaCas9 protein of claim 1.

Previously, 5 (claims 8, 12, 13 and 14 dependent on) was stated to be indefinite in the recitation “at amino acid locations 479-649” and “residue 738” in that the reference to an amino acid or residue location is indefinite absent a reference sequence.  In response to this previous rejection applicants have deleted the above recitations and added “170 in width”.  This newly added recitation is indefinite in that it is confusing and unclear as to what 170 in width means in the context of the claim.
Claim 5 and 20 are further indefinite in that it is confusing and unclear as to what a “genetic sequence corresponding to SEQ ID NO: 34” means.  What is a genetic sequence corresponding to SEQ ID NO:34.  Is it an amino acid sequence? What does “corresponding” mean?  
Claim 6 is indefinite in that the reference to “spit”, “split Cas9 portions” and “split pairs” is unclear and confusing as to what these “splits” are.  Further claim 6 is drawn to “The non-naturally occurring split of SaCas9 of claim 4” but claim 4 is NOT drawn to a “non-naturally occurring split of SaCas9” but rather claim 4 is drawn to a “non-naturally occurring SaCas9.

Claim 15 remains rejected as indefinite in the recitation “additionally comprising amino acid sequences of SEQ ID NO:33”, as it is unclear what this means?  It is unclear how the additional sequences (plural) of SEQ ID NO:33 relate to the “non-naturally occurring Cas9 of claim 1.
Claim 4 is indefinite in that it is drawn to “The non-naturally occurring SaCas9 of claim 1 ” but claim 1 is NOT drawn to a “non-naturally occurring SaCas9” but rather claim 1 is drawn to a “A non-naturally occurring Cas9 protein”.
Claim 11 is indefinite in that it is drawn to “The non-naturally occurring dSaCas9 of claim 9 ” but claim 9 is NOT drawn to a “non-naturally occurring dSaCas9” but rather claim 9 is drawn to a “The non-naturally occurring SaCas9”.
Claims 12-15, 20 are similarly indefinite as claim 11 above in that they are drawn to compositions that are different than the composition from the claim from which they depend.
Claim 20 is further indefinite in that it recites “said gRNA expression cassette” and there is a lack of antecedent basis for this recitation”.
Claim 20 is further indefinite in that it recites “the optimized guide RNA” and there is a lack of antecedent basis for this recitation.
Many of the above indefiniteness issues were raised in the previous office action, however, applicant’s amendment of the claims and traversal of the above rejections were not found persuasive in overcoming the rejection.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-15, 19 and 20 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was stated in the previous office action as it applied to previous claims 1, 4-15, 19 and 20.  In response to the rejection applicants amended the claims, and traverse the rejection as it applied to the newly amended claims has been made.
Applicant’s amendment of the claims is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously stated and for those reasons repeated herein.  
Applicants continue to submit that they have amended claims 1 and 19 to more clearly define the scope of the invention by further clarifying the "GSK" linkage to include "at each end of the HNH deletion region".  Applicants further submit that claims as amended focus precisely on the removal of the HNH region rather than of “shorter” (claim 19 continues to reference “shorter).  Applicants submit that claims 1 and 19 as amended are enabled and supported by the disclosure of variants as supported and depicted in Figure 3 sufficiently to address concerns under 35 U.S.C. 112.   Applicants continued arguments are acknowledged and have been carefully considered, however, continue to be found nonpersuasive for the reasons previously stated and for those reasons repeated herein and for the reasons stated above with the rejections based upon indefiniteness.
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously stated and for those reasons repeated herein.
3

Claims 1, 4-15, 19 and 20 remain directed to any non-naturally occurring Cas9 protein comprising a Staphylococcus aureus SaCas9 protein wherein the HNH region between RuvC2 and RuvC3 is absent and the remaining regions of the SaCas9 protein sequence between the RuvC2 and RuvC3 regions are connected by a linking "GSK" protein sequence (See also above rejection under 35 U.S.C. 112(b)).
There continues to be insufficient disclosure of any particular structure to function/activity relationship in described non-naturally Cas9 proteins, SaCas9 proteins as well as those domains which retains DNA binding activity and additional conserved functional domains.  The specification fails to describe sufficient representative species of these non-naturally Cas9 proteins, SaCas9 proteins as well as those domains which retains DNA binding activity and additional conserved functional domains, RuvC2, RuvC3, REC and HNH regions, those split Cas9 portions across different split pairs to yield combinations that provided the complete polypeptide sequence activate gene expression even when fragments are partially redundant, those plurality of genetic regulatory components to form a dimer configuration upon hybridization, for which no predictability of structure with correlated function is apparent.  Given this lack of sufficient representative species of the claimed non-naturally occurring Cas9 variants encompassed claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 1, 4-15, 19 and 20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for that non-naturally occurring rationally designed reduced Cas9 comprising the amino acid sequence of SEQ ID NO:34, does not reasonably provide enablement for any non-naturally occurring Cas9 protein comprising a Staphylococcus aureus SaCas9 protein wherein the HNH region between RuvC2 and RuvC3 is absent and the remaining regions of the SaCas9 protein sequence between the RuvC2 and RuvC3 regions are connected by a linking "GSK" protein sequence.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
This rejection was stated in the previous office action as it applied to previous claims 1, 4-15, 19 and 20.  In response to the rejection applicants amended the claims, and traverse the rejection as it applied to the newly amended claims has been made.
Applicants submit that they have amended claims 1 and 19 to more clearly define the scope of the invention by further clarifying the "GSK" linkage to include "at each end of the HNH deletion region".  Applicant further submits that claimed ranges of the inventions of independent claims 1 and 19 as amended are enabled and supported by the disclosure of variants as supported and depicted in Figure 3 sufficiently to address concerns under 35 U.S.C. 112. 
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously stated and for those reasons repeated herein.3
Applicant’s amendment of the claims is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously stated and for those reasons repeated herein.  
Applicants newly amended claims are drawn to non-naturally occurring Cas9 protein comprising a Staphylococcus aureus SaCas9 protein wherein the HNH region between RuvC2 and RuvC3 is absent and the remaining regions of the SaCas9 protein sequence between the RuvC2 and RuvC3 regions are connected by a linking "GSK" protein sequence. (See also above rejection under 35 U.S.C. 112(b)).
Because of the lack of guidance, the extended experimentation that would be required to determine which alterations would be acceptable to alter and/or retain effecting an activity of the non-naturally Cas9 proteins, claimed and the fact that the relationship between the sequence of a peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable (e.g., see Ngo et al. in The Protein Folding Problem and Tertiary Structure Prediction, 1994, Merz et al. (ed.), Birkhauser, Boston, MA, pp. 433 and 492-495), it would require undue experimentation for one skilled in the art to arrive at the majority of those non-naturally occurring rationally designed reduced Cas9 comprising a Staphylococcus aureus SaCas9 which retains DNA binding activity by deleting conserved functional domains claimed.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including non-naturally occurring Cas9 protein comprising a Staphylococcus aureus SaCas9 protein wherein the HNH region between RuvC2 and RuvC3 is absent and the remaining regions of the SaCas9 protein sequence between the RuvC2 and RuvC3 regions are connected by a linking "GSK" protein sequence. (See also above rejection under 35 U.S.C. 112(b)).  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of those non-naturally occurring rationally designed Cas9 variants having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Applicants continued arguments are acknowledged and have been carefully considered, however, continue to be found nonpersuasive for the reasons previously stated and for those reasons repeated herein and for the reasons stated above with the rejections based upon indefiniteness.
Closest Prior Art
US 10,392,607 (Sternberg and Doudna)

Remarks
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.





rgh
7/22/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652